Title: To Alexander Hamilton from Frederick Weissenfels, 17 April 1799
From: Weissenfels, Frederick
To: Hamilton, Alexander


          
            Sir.
            April 17, 1799
          
          I beg leave most respectfully to introduce the bearer John R. Leaycraft to your Notice The Young Gentelman, has a Strong inclination to devote himself for the Sea Service, 	and has been informed, that your influence with some Naval Comander would be most effectual to obtain his wish, he begs your Coutenance in the premisses, hoping that his Ardour in that Service will engage the Attention of his superoirs, and fit him for the desired object.
          permit me to observe that when Young People are taken Notice by Great and Respectable Characters, it prooves a strong incitement to others, to devote themselves to Similar Services For the future support, of our Excellent Governement
          I am with due Respect Sir Your most humble Servant
          
            Fred. Weissenfels
          
          
            apr. 17th. 1799.
          
        